EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Bayou City Exploration, Inc. (the “Company”) on Form 10-K/A for the period ended December31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Charles T. Bukowski, Chief Executive Officer and President of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Charles T. Bukowski Charles T. Bukowski Chief Executive Officer and President January 14, 2011
